DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed over the prior art.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of foaming restriction sections, provided at both sides of the foaming section, having a smaller inner diameter than the inner diameter of the foaming section, to restrict foaming of a first portion in the foaming section of the extruded foamable material and to restrict foaming of opposite end portions of the extruded foamable material as compared with a second portion in the foaming restriction sections, to obtain the foamed elastic material; a polishing step of polishing the foamed elastic material obtained in the foaming step, thereby forming the elastic layer, which is composed of axially opposite end portions and a portion other than the axially opposite end portions and in which the outer diameters of the axially opposite end portions and the portion other than the axially opposite end portions are the same, wherein the elastic layer is an integrally-shaped product of the foamed elastic material, and when a specific gravity of the foamed elastic material in axially opposite end portions of the elastic layer is designated as d1, a specific gravity of the foamed 2, and the specific gravity d2 is 0.7 or less, a proportion of a difference between the specific gravity d1 and the specific gravity d2 to the specific gravity d2 is 10% or more, but 70% or less. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
6/12/2021